Citation Nr: 0905573	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post traumatic arthropathy of the right 
ankle with mild degenerative changes and limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran requested a hearing before a Veterans Law Judge 
at the Board in Washington, D.C. in his March 2006 
Substantive Appeal.  He withdrew his request in August 2006.  
See 38 C.F.R. § 20.702(e) (2008).  

The Board is also aware that the Veteran expressed 
disagreement with an August 2007 rating decision which denied 
service connection for various other disorders including 
sleep apnea, emphysema, left wrist disorder, flat feet, left 
arm disorder, bilateral hip disorder, bilateral shoulder and 
neck disorder, scoliosis, big toe disorder, epididymitis of 
the left testicle, lumbosacral strain and inguinal hernia.  
The RO issued the Veteran a Statement of the Case (SOC) 
concerning these claimed disorders in February 2008.  The 
Veteran failed to submit a timely Substantive Appeal to 
perfect these issues for appeal.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).  Accordingly these issues are not 
currently before the Board.


FINDING OF FACT

The service-connected right ankle disability is not shown to 
be productive of marked limitation of motion.  Ankylosis, Os 
calcis/astragalus or astragalectomy deformity of the right 
ankle is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected right ankle disability 
have not been met on the basis of limitation of motion.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5010, 5271 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Regardless, the Veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed rating 
decision.  Id.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, in August 2008 the RO issued the Veteran a 
letter in full compliance with the requirements of Vazquez-
Flores.  Thereafter, a Supplemental Statement of the Case was 
issued in September 2008.  See Mayfield, supra.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the July 1975 rating decision, the RO granted service 
connection for the Veteran's right ankle disability and 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
5271, the criteria for evaluating limited motion of the 
ankle.  In a November 1977 rating decision, the RO reduced 
the Veteran's right ankle disability evaluation to a 
noncompensable rating effective March 1978.  In a June 2000 
rating decision, the RO increased the Veteran's service-
connected ankle rating to 10 percent effective March 2000.  
The 10 percent evaluation has remained in effect since that 
time.

In a September 2004 VA examination, the Veteran complained of 
pain, weakness, stiffness, swelling and a sense of giving way 
in his right ankle.  Tylenol (325 mg/day) offered minimal 
relief with no side effects.  He complained that he had 
periods of flare-ups of pain productive of a pain intensity 
level of 9 (on scale 1-10).  He had pain everyday and the 
pain would last approximately 4-6 hours.  Standing and 
walking were precipitating factors of pain and rest 
alleviated the pain.  He occasionally used a cane for 
ambulation because of a sense of right ankle instability.  He 
reported that the right ankle pain interfered with his 
activities of daily living (ADLs) and caused him to retire 
early from Chrysler Motors after 17 years.  Repetitive use 
reportedly increased the pain.

Objectively, he had full muscle strength in the ankle.  He 
had tenderness to palpation over the anterior talofibular 
ligament as well as the calcaneofibular ligament.  He had no 
pain over the posterior talofibular ligament and no pain over 
the deltoid ligament.  There was no evidence of edema, 
effusion or instability.  There was no redness, heat or 
abnormal or guarding movements.  There was no evidence of 
ankylosis.  There was no evidence of lack of endurance with 
repeated active motion of the ankle joint.  Dorsiflexion 
range of motion was 0-10 degrees; other ankle ranges of 
motion were normal.  The examiner was unable to estimate 
additional loss of motion during flare-ups of pain.  X-rays 
showed mild joint space narrowing between the tibiotalar 
joint; however, there was no evidence of subluxation or 
dislocation.

In a September 2005 VA examination, the Veteran's reported 
complaints remained relatively unchanged from the previous 
report.  He took Motrin (800 mg) three times a day with 
minimal response.  He complained of flare-ups of pain that 
occurred 2-3 times per week and lasted approximately 12-24 
hours.  He described the pain as severe.  Precipitating 
factors of pain included walking and standing and rest 
alleviated the pain.  He did not have additional limitation 
of motion or functional impairment during pain flare-ups.  He 
used an ankle brace and reported that his ankle disability 
interfered with his ADLs.

On objective examination, muscle strength was normal.  There 
was no pain in the beginning or ending of motion.  There was 
no pain, fatigue, weakness, or lack of endurance following 
repetitive motion.  No incoordination was appreciated.  He 
did not have tenderness to palpation over the anterior 
talofibular ligament, posterior talofibular ligament or CF 
ligament.  He had no instability, redness, abnormal movements 
or guarding with movements.  There was no ankylosis of the 
ankle joint.  He had normal range of motion of the ankle.  X-
rays showed mild degenerative changes of the tibiotalar 
joint.  There was no subluxation, dislocation or fractures 
appreciated.

In a January 2008 VA examination, the Veteran described his 
right ankle pain as a dull achy pain with continued symptoms 
of weakness, stiffness, swelling and giving way of the ankle.  
He did not have locking or redness or a history of flare-ups.  
He had not undergone physical therapy or had corticosteroid 
injections for his ankle pain.  He did need a cane for 
ambulation and also used orthotics.

The pain was constantly present.  Flare-ups of pain varied 
with the amount of activity he performed.  He rated the 
intensity level of pain as 8 to 9 out of 10.  The pain was 
somewhat relieved by rest and medication.  He had severe 
difficulty with ambulation and his recreational activities 
were affected; otherwise, his ADLs were not impacted by his 
ankle disability.

On objective examination there was no redness or swelling in 
the right ankle; however, there was some tenderness over the 
anteroloateral aspect of the tibia.  Drawer test was negative 
and the ankle was stable.  Range of motion in plantar flexion 
was 0-30 degrees (normal: 0-45 degrees); in dorsiflexion 0-10 
degrees (normal: 0-20 degrees).  Range of motion was poorly 
tolerated by the Veteran; however, the examiner noted this 
seemed to be out of proportion to any physical or 
radiographic findings.  X-rays of the right ankle showed mild 
degenerative changes in the tibiotalar articulation with some 
osteophyte formation, both medially and laterally.  Remainder 
of the joint space was well preserved and adequately aligned 
without evidence of other acute osseous abnormalities.  There 
was no evidence of tibial or fibular arthritis proximally or 
distally.

There was no additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
the right ankle.  Further, there was no impairment of daily 
occupational activities secondary to his right ankle 
disability.

The RO evaluated the Veteran's right ankle disability under 
DC 5010 and 5271, the criteria for evaluating arthritis and 
limited ankle motion.  Under DC 5010, arthritis due to trauma 
is rated as degenerative arthritis (DC 5003).  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating is also for assignment where there is 
arthritic change and some limitation of motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limited ankle motion.  A 20 percent evaluation is 
warranted for marked limited ankle motion.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected right 
ankle disability is not shown to be productive of marked 
limited ankle motion.  In this regard the Board notes that 
although the January 2008 VA examination showed poorly 
tolerated range of motion by the Veteran, the examiner noted 
this seemed to be out of proportion to any physical or 
radiographic findings.  Further, this right ankle disability 
is not shown to involve multiple major joints or multiple 
minor joint groups, with occasional incapacitating 
exacerbations.  With arthritis and some limitation of motion, 
a 10 percent rating, but no more, is warranted.  38 C.F.R. 
§ 4.71a DC 5010-5003.

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of motion that would meet the criteria for a 20 
percent evaluation under Diagnostic Codes 5271. See also 
Deluca, supra.  Additionally, ankylosis, os calcis, 
astragalus and malunion are not demonstrated.  Thus, a higher 
evaluation cannot be awarded under any other criteria that 
contemplate disability of the ankle.  For these reasons, an 
evaluation in excess of 10 percent is not warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for the service-
connected post traumatic arthropathy of the right ankle with 
mild degenerative changes and limitation of motion is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


